DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 17/831,094, filed on 06/02/2022.
2.	Claims 1-20 are pending.
3.	Claims 18-37 are rejected.
Oath or Declaration
4.	Applicant(s) oath or declaration filed on 06/02/2022 are approved by the office.
Drawings
5.	The drawings and specifications filed on 06/02/2022 are approved by the office.
Information Disclosure Statement
6.	IDS filed on 06/02/2022 has been considered.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-21 of U. S. Patent No. 11,362,952 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Both use parameters and conditions in order to scale out the API gateway cluster.
See claim comparison chart below:
Claim 1 of ‘952
An application programming interface (API) gateway cluster control method, implemented by a service provisioning system comprising an API gateway cluster and a service cluster, wherein an application accesses the service cluster using the API gateway cluster, and wherein the API gateway cluster control method comprises: receiving, by the API gateway cluster, a quantity of API requests; determining, by the API gateway cluster, the quantity of API requests exceeds a traffic control parameter; obtaining, by the API gateway cluster, a first load parameter of the API gateway cluster; obtaining, by the API gateway cluster, a second load parameter of the service cluster; determining, by the API gateway cluster, the API gateway cluster is congested based on the first load parameter; determining, by the API gateway cluster, the service cluster is not congested based on the second load parameter; and scaling out, by the API gateway cluster, the API gateway cluster in response to determining the API gateway cluster is congested and determining the service cluster is not congested.
Claim 2 of ‘952
The API gateway cluster control method of claim 1, wherein the API gateway cluster comprises an API gateway controller and at least one API routing apparatus.
Claim 1 of instant app.
An application programming interface (API) gateway cluster control method method, implemented by a service provisioning system, wherein system comprising an API gateway cluster and a service cluster, wherein an application accesses the service cluster using the API gateway cluster, and the API gateway cluster control method comprises: receiving, by an API gateway cluster in the service provisioning system, the API gateway cluster, a quantity of API requests, wherein the API gateway cluster provides a plurality of applications with access to a service cluster in the service provisioning system, wherein the API gateway cluster comprises an API gateway controller and at least one API routing apparatus, wherein each of the API requests corresponds to one of the applications an application of a user and is forwarded to a target service by the API gateway cluster, and wherein the at least one API routing apparatus is implemented on at least one instance; obtaining, by the API gateway cluster, a first load parameter of the API gateway cluster; receiving, by the API gateway cluster, a scaling rule of the API gateway cluster, wherein the scaling rule comprises a first number of to-be-added to be added instances and a scaling-out scaling out condition, and wherein the scaling-out scaling out condition comprises the first load parameter being of the API gateway cluster is greater than a first threshold; determining, by the API gateway cluster, that the scaling-out scaling out condition is fulfilled; and scaling out, by the API gateway cluster in response to the scaling-out condition being fulfilled, cluster, the API gateway cluster by adding the at least one instance with the first number of to-be-added to be added instances.


	
Allowable Subject Matter
9.	Claims 1-20 are allowed if the claims overcome the Double Patenting rejection rendered above. A detailed reasons for allowance will be provided once the application is in allowable form.
Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
 A device for associating applications includes a memory storing codes, and a processor executing the codes to perform: receiving an application start instruction including an identifier of an application to be started; retrieving at least an identifier of one associated application corresponding to the identifier of the application to be started, from pre-stored association relationships which are correspondence relationships between identifiers of applications to be started and identifiers of associated applications; and allocating memory resources to all or a part of the associated applications corresponding to the retrieved identifiers of the associated applications. (Sun, ‘999)
Methods, computer program products, proxies and proxy clusters configured for forwarding, routing and/or load balancing of client requests or messages between multiple different APIs and/or multiple instances of an API. The invention further provides for efficient session information based routing of client requests for a target API, wherein multiple instances of the target API are simultaneously implemented across one or more API servers. The invention additionally enables separation of a control plane (i.e. control logic) and run time execution logic within a data plane within proxies in a proxy cluster, and also enables implementation of a plurality of data planes within each proxy—thereby ensuring security, high availability and scalability. An invention embodiment additionally implements two-stage rate limiting protection for API servers combining rate limiting between client and each proxy, and rate limiting between a proxy cluster and a server backend. (Subbarayan et al., ‘867)
A cloud-based platform of large-scale vessel scheduling system and method, the system comprises: the control node for receiving the request sent by the client terminal and sending analysis to the cloud platform, the cloud platform for managing and creating the container bottom resource used by container, a container providing a virtual resource of cloud platform bottom. the method comprises the following steps: obtaining the client end sends request, containing resource forwarding request dispatching module; control API gateway node transmits request and creating a container group, application cluster API gateway forwarding request, scheduler sending an instruction to the proxy, proxy execution instruction, container container set, copy engine controller realize elastic extension, creating a corresponding service and port; dynamic adjustment during operation. The invention not only can manage the container itself, but also can automatically provide virtual resource of cloud platform bottom is a container. (Han et al.,  ‘034)
With the expansion of the network and increasing their users, as well as emerging new technologies, such as cloud computing and big data, managing traditional networks is difficult. Therefore, it is necessary to change the traditional network architecture. Lately, to address this issue, a notion named software-defined network (SDN) has been proposed, which makes network management more conformable. Due to limited network resources and to meet the requirements of quality of service, one of the points that must be considered is load balancing issue that serves to distribute data traffic among multiple resources in order to maximize the efficiency and reliability of network resources. Load balancing is established based on the local information of the network in the conventional network. Hence, it is not very precise. However, SDN controllers have a global view of the network and can produce more optimized load balances. Although load balancing mechanisms are important in the SDN, to the best of our knowledge, there exists no precise and systematic review or survey on investigating these issues. Hence, this paper reviews the load balancing mechanisms which have been used in the SDN systematically based on two categories, deterministic and non-deterministic. Also, this paper represents benefits and some weakness regarded of the selected load balancing algorithms and investigates the metrics of their algorithms. In addition, the important challenges of these algorithms have been reviewed, so better load balancing techniques can be applied by the researchers in the future.. (Neghabi et al.   “Load Balancing Mechanisms in the Software Defined Networks: A Systematic and Comprehensive Review of the Literature”)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443